Citation Nr: 0520939	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967, from October 1967 to January 1968, and from May 
1981 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Board remanded this case in September 2004.  
The veteran testified before the undersigned at a 
videoconference hearing held in May 2005.

The veteran contends that he has sleep apnea as the result of 
a deviated nasal septum.  Given the disposition below of the 
claim currently before the Board for appellate review, the 
Board refers the issue of entitlement to secondary service 
connection for sleep apnea to the RO for appropriate action.

Further, the appellant appears to be claiming entitlement to 
service connection for anxiety or post traumatic stress 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.   


FINDING OF FACT

The veteran's deviated nasal septum originated in service.


CONCLUSION OF LAW

The veteran has a deviated nasal septum that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In light of the decision reached below, the evidence shows 
that the veteran received the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, all relevant evidence 
identified by him, and for which he authorized VA to obtain, 
is on file.  Although the record reflects that VA has not 
examined the veteran to determine the etiology of his 
deviated nasal septum, in light of the disposition of his 
claim below, the Board finds that he has not been prejudiced 
by any failure to assist him in his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (1995); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with 38 U.S.C.A. §§ 5103(a) and 5103A, or with 
38 C.F.R. § 3.159.

Factual background

Service medical records for the veteran's first and second 
periods of service, including the reports of his entrance 
examinations, are silent for any complaints, finding or 
diagnosis of a deviated nasal septum or of any other nasal 
pathology.  The report of the entrance examination for his 
second period of active service is silent for any complaints, 
finding or diagnosis of a deviated nasal septum or other 
nasal pathology.  

When examined for ear infection complaints in January 1984, 
his nose was described as within normal limits.  In February 
1984 his nose was edematous to examination, but the treating 
clinician did not mention any septal deviation.  In July 1984 
he complained of nasal congestion; other than for some clear 
drainage, he evidenced no nasal abnormalities.  

In November 1984 he presented with complaints of a 
longstanding history of severe snoring and nasal congestion.  
He was noted to have minimal occlusion of the right nares on 
examination.  The veteran was seen for an ear, nose and 
throat consultation in December 1984, at which time he 
reported a many-year history of snoring and difficulty 
breathing through the right side of his nose.  He described a 
history of a nasal fracture as a child.  Physical examination 
showed a large right septal spur and deviation to the right 
posteriorly.  The consultant recommended septoplasty.  

The veteran underwent the recommended septoplasty in January 
1985.  In July 1986 he underwent a revision rhinoplasty for 
continued nasal deformity.  In February 1987 he presented 
with a "drooping tip" and wide lower laterals, and 
thereafter underwent a revision rhinoplasty in April 1987.  A 
follow up visit showed that the veteran had achieved a good 
cosmetic result with increased tip projection.   In September 
1988 he complained of right maxillary sinus discomfort to 
palpation, but X-ray studies of the sinuses were normal.  

On an annual examination in February 1989, he reported 
experiencing allergic rhinitis and congestion, and stated 
that he had undergone three septoplasties for a deviated 
nasal septum; the examiner did not consider the appellant's 
complaints disabling.  

The report of his examination for discharge is silent for any 
findings concerning a deviated nasal septum, but notes that 
he underwent three septoplasties between 1986 and 1987.  He 
complained of sinus congestion and seasonal allergies.

On file are VA treatment records for February 1994 to August 
2003 which show that in January 1995 he reported experiencing 
chronic postnasal drip.  Physical examination disclosed the 
presence of mild left septal deflection.  In September 2001 
he presented with nose spurs bilaterally, and was counseled 
on the option of a septoplasty.  In November 2001 physical 
examination disclosed deviation of the veteran's nose to the 
left, with blockage of the right nares.

In June 1999, a representative of the National Guard unit 
which the veteran apparently joined in 1995, indicated that 
his records with the unit were unavailable for VA's use.

On VA ear, nose, and throat examination in August 2003, the 
veteran demonstrated right nasal septal deviation with 
indentation, left greater than right.

At his May 2005 hearing, the veteran testified that the three 
nose operations in service were unsuccessful.  He indicated 
that he first experienced nose problems during his third 
period of service, but that he reported on his entrance 
examination that he had a deviated septum.  He explained that 
he had always believed he had a septal deviation because of a 
nose injury as a child.  The veteran testified that his 
deviated septum may have been aggravated by an occasion 
during his third period of service when his ship rolled 
during a swell and caused him to fall.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.

The veteran contends that he sustained a nasal fracture as a 
child which resulted in a deviated nasal septum.  Service 
medical records for his first and second periods of service, 
however, are silent for any reference to a deviated nasal 
septum, any history of a nasal fracture, or any other nasal 
pathology.  More importantly, the entrance examination for 
his third period of service is silent for any findings or 
other reference to a deviated nasal septum.  Several years 
into that period of service he was discovered to have a 
deviated nasal septum, for which he underwent three 
surgeries.  Without clear and unmistakable evidence to rebut 
the presumption of soundness, the veteran is entitled to the 
presumption that he was in sound condition at the time of his 
entry for each period of service.

The record shows that contemporaneous with the discovery of a 
deviated nasal septum in service, the veteran reported 
sustaining a nasal injury as a child and experiencing 
symptoms of snoring and nasal congestion for an unspecified 
number of years.  None of his treating service physicians, 
however, suggested that the veteran's deviated nasal septum 
existed prior to service.  He completed his first and second 
periods of service without any complaints or findings of a 
deviated nasal septum, and no such complaints or findings 
were recorded on the entrance examination for his third 
period of service.  The first reference to a deviated nasal 
septum in the record is contained in service records dated 
more than three years after the veteran entered his third 
period of service.  

Given the above, and as the only evidence suggesting that the 
deviated nasal septum pre-existed the third period of service 
consists of statements by the veteran that he fractured his 
nose as a child and believed he had a deviated nasal septum 
as a result, the Board finds that the evidence on file does 
not clearly and unmistakably show that the deviated nasal 
septum pre-existed service.  Moreover, even if the disorder 
did exist prior to service, the necessity for two additional 
revision surgeries after the first during that period of 
service clearly shows aggravation of the disorder beyond 
natural progression.

The Board accordingly finds that the presumption of soundness 
in this case has not been rebutted, and that the veteran's 
deviated nasal septum therefore originated in service.  Post-
service medical records on file show that he is still 
disabled due to a deviated nasal septum, and further surgery 
has been suggested.  While a medical opinion specifically 
linking the current nasal deviation to service is not on 
file, the Board is persuaded by the nature of the operations 
in service and by the similarity of the postservice septal 
deviation findings to those present in service that the 
current deviated nasal septum is etiologically related to the 
disorder treated in service.  The Board therefore finds that 
the evidence supporting the claim is at least in equipoise 
with that against the claim, and that service connection is 
in order for a deviated nasal septum.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a deviated nasal septum 
is granted.  As the veteran was sound at enlistment no 
deduction for any degree of preexisting disability is 
authorized. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


